Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see remarks page 4-7, filed 4/06/2021, with respect to the rejection(s) of claim(s) 1-2, 6-12 were rejected as being obvious in view of the combination of Nishimura (US 5184075 A) in view of Kholmovski et al. (US 20060273792 A1) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 5, regarding independent claim 1 that “Nishimura teaches an MRI system and method that uses permanent magnets or superconducting magnets to generate a static magnetic field that may have undesired non-uniformities. Separate gradient field coils generate gradient magnetic fields that define slice planes. In addition, RF coils are used for excitation and readout. The method compensates for non-uniformity in the static magnetic field by using a compensating gradient magnetic field. The purpose of the Nishimura claim is to eliminate the non-uniform field and perform conventional imaging with a uniform magnet.”

Examiner Response:
Applicant’s arguments, see page 5 (stated above) regarding the rejection of claim 1 have been fully considered and are not persuasive.
In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See MPEP § 2145, subsection II for case law pertaining to the presence of additional advantages or latent properties not recognized in the prior art. 
Although, the purpose of the Nishimura is to eliminate the non-uniform field and perform conventional imaging with a uniform magnet, Nishimura also discloses a method and an apparatus for measuring an NMR signal while compensating for non-uniformity of a static magnetic field (Column 1 Line 13-15) which is the same field as the present application. 
Therefore applicant’s argument is not persuasive.

Applicant’s Argument:
Applicant argues on page 5, regarding independent claim 1 that “The Office alleges that Nishimura teaches the claimed generation of a non-uniform magnetic field with an electromagnet and cycling that magnet repeatedly between two strengths. This is a misreading of Nishimura, 

Examiner Response:
Applicant’s arguments, see page 5 (stated above) regarding claim 1, have been fully considered and are not persuasive. Applicant’s argument regarding the references that there is no cycling of the non-uniform main field between two strengths, one for polarizing and one for spatial encoding and readout, as recited in claim 1 is not persuasive. Nishimura teaches “Thus, by applying a compensating method based on the preliminary measurement according to the present invention, it is possible to obtain the signal peak value (as the first strength) at zero phase encoding, even when the static magnetic field suffers from non-uniformity. In this conjunction, it should be mentioned that when the linear non-uniformity component of the static magnetic field makes appearance in the Z-direction of Gy, as with the case of Gz shown in FIG. 5, the influence of the linear component tends to decrease the signal peak value (as the second strength); Column 7 Line 49-58. On the other hand, when the linear non-uniformity component of the static magnetic field is present in the X-direction as with the case of Gx shown in FIG. 5, i.e. in the read-out direction, the influence of the linear component exerts such influence that the signal peak position is shifted in the read-out direction; Column 7 Line 59-64).” Spin polarization of electrons or of nuclei, often called simply magnetization, is also produced by the application of a magnetic field. Therefore Nishimura also discloses polarizing spin by applying magnetic field when the signal is peak and then the signal decreases for and spatial encoding is done. Therefore applicant’s argument is not persuasive. The rejection of claim 1 is maintained. See the rejection set forth below.

Applicant’s Argument:
Applicant argues on page 5, regarding independent claim 1 that “Nishimura is cycling a gradient to compensate for field in homogeneities in an otherwise uniform magnet. The goal of Nishimura’s gradient is to compensate for field in homogeneities so conventional uniform field MRI can be performed. In the claimed invention, in contrast, the non-uniform field is a feature (not a problem) that is exploited in part for spatial encoding, and the field cycling is of the main B0 magnet in order to provide high field for high spin polarization (and hence high signal) and low field for read-out with spatial encoding, chiefly provided by RF using the Bloch-Siegert shift. This technique is significantly different from that taught by Nishimura.”

Examiner Response:
Applicant’s arguments, see page 5 (stated above) regarding claim 1, have been fully considered and are not persuasive. Nishimura also discloses the limitation recited in the claim and may be for different purposes. As stated above if prior art reference teaches the limitation recites the limitation in the claim but for different purpose can also be considered as a prior art reference. Therefore applicant’s argument is not persuasive. 
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (the non-uniform field is a feature (not a problem) that is exploited in part for spatial encoding, and the field cycling is of the main B0 magnet in order to provide high field for high spin polarization (and hence high signal) and low field for read-out with spatial encoding, chiefly provided by RF using the Bloch-Siegert shift”. This above limitations are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Therefore applicant’s argument is not persuasive.

Applicant’s Argument:
Applicant argues on page 6, regarding independent claim 1 that “However, Kholmovski does not teach all these limitations. Kholmovski teaches parallel MRI, but there is no mention in Kholmovski of refocusing pulses and no mention of non-planar isofield slices of a non-uniform magnetic field.”

Examiner Response:
Applicant’s arguments, see page 6 (stated above) regarding claim 1, have been fully considered and are not persuasive. Kholmovski teaches, “In block 84, auto-calibration signal ("ACS") data is acquired for one or more k-space lines. In certain embodiments, the ACS data is used in block 84 to estimate the reconstruction coefficients used in the reconstruction of the unacquired data Sx,I; Paragraph [0042] Line 9-13; In block 86, the reconstruction coefficients a(i,j, x, [tilde over (k)]y) are determined from the ACS data (block 84) and the acquired MRI data (block 82); Paragraph [0043] Line 1-3; In block 88, the unacquired data for each of the coils Sx,i are determined from the reconstruction coefficients, a(i, j, x, [tilde over (k)]y), and the acquired data according to, for example, Equations (11) or (12); Paragraph [0044] Line 1-4)”. Kholmovski also teaches refocusing pulses by reconstructing data. Therefore applicant’s argument is not persuasive. 

Applicant’s Argument:
Applicant argues on page 6, regarding independent claim 1 that “It is worth noting as well that Kholmovski uses parallel RF receiver coils ……….. On the receive side the inventive technique does perform parallel receive such that signal is recorded from all the coils simultaneously (actually at the same time of transmitting on a subset of coils), but the inventive technique does not combine the data the way that Kholmovski describes and we do not do SENSE, SMASH UNFOLD or k-t- versions of those methods. Those methods are designed for linear spatial encoding with conventional gradient coils. The inventive technique does not have conventional gradient coils nor is it linear. These further highlight the fundamental differences between the approach of Kholmovski and that of the disclosed invention.
In view of the above. Applicant respectfully requests that the Office reconsider the rejection in view of the above faults in the factual grounds for rejection.”

Examiner Response:
Applicant’s arguments, see page 6 (stated above) regarding claim 1, have been fully considered and are not persuasive. As stated above, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See MPEP § 2145, subsection II for case law pertaining to the presence of additional advantages or latent properties not recognized in the prior art”. 
Therefore even though there is fundamental differences between the approach of Kholmovski and that of the disclosed invention, Kholmovski can still be applied as a prior art as it recites the limitation in the claim. 
Therefore applicant’s argument is not persuasive.

Similarly the argument regarding dependent claims are not persuasive as stated above regarding the independent claim 1. 

The language of the claim should recite the patentable and distinguishable subject matter from the reference.  Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references. The rejection of claim 1 under 35 U.S.C. 103 as allegedly being unpatentable over Nishimura (US 5184075 A) in view of Kholmovski et al. (US 20060273792 A1) is maintained below. See the rejection set forth below. 
If there is any other clarification required applicant’s representative is invited to call to discuss the matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in the US Patent Number US 5184075 A in view of Kholmovski et al. (Hereinafter “Kholmovski”) in the US patent Application Publication Number US 20060273792 A1.

Regarding claim 1, Nishimura teaches a method for magnetic resonance imaging
a method and an apparatus for measuring an NMR signal while compensating for non-uniformity of a static magnetic field; Column 1 Line 13-15), the method comprising:
using an electromagnet [10] (FIG. 4 is a block diagram of a nuclear magnetic resonance or NMR imaging system includes a static magnetic field generating magnet assembly 10, The static magnetic field generating magnet unit 10 includes magnetic field generating means of a permanent magnet type or normal conductive magnet type or of a superconducting magnet type; Column 4 Line 3-16) to generate a spatially non-uniform magnetic field within an imaging region (Referring to FIG. 5, let's assume that a non-uniform static magnetic field is present in the ; Column 7 Line 3-6);
controlling current through the electromagnet to repeatedly cycle the non-uniform magnetic field (Accordingly, when a gradient magnetic field -Gyo having intensity corresponding to the linear component Gyo is applied with a polarity inverted relative to the latter upon intrinsic measurement, the signal can be measured in the state where the non-uniformity component of the static magnetic field has been canceled out; Column 7 Line 39-47) between a first strength for polarizing spins and a second strength, lower than the first strength (Thus, by applying a compensating method based on the preliminary measurement according to the present invention, it is possible to obtain the signal peak value at zero phase encoding, even when the static magnetic field suffers from non-uniformity. In this conjunction, it should be mentioned that when the linear non-uniformity component of the static magnetic field makes appearance in the Z-direction of Gy, as with the case of Gz shown in FIG. 5, the influence of the linear component tends to decrease the signal peak value; Column 7 Line 49-58; Spin polarization of electrons or of nuclei, often called simply magnetization, is also produced by the application of a magnetic field. Therefore Nishimura also discloses polarizing spin by applying magnetic field when the signal is peak and then the signal decreases for and spatial encoding is done.), for spatial encoding and readout (On the other hand, when the linear non-uniformity component of the static magnetic field is present in the X-direction as with the case of Gx shown in FIG. 5, i.e. in the read-out direction, the influence of the linear component exerts such influence that the signal peak position is shifted in the read-out direction; Column 7 Line 59-64).
Nishimura fails to teach using RF coils to generate excitation pulses at a frequency that selects a non-planar iso field slice for imaging, and to generate refocusing pulses for imaging; using the RF coils to generate spatial encoding pulses, and using the RF coils in parallel receive mode to detect magnetic resonance signals originating from the selected non-planar iso-field 
Kholmovski teaches magnetic resonance imaging (MRI) methods, and more particularly to MRI image reconstruction methods (Paragraph [0004] Line 1-3), wherein the method comprising:
using RF coils [14] (FIG. 1 schematically illustrates acquisition of frequency domain MRI data in a parallel MRI system 10 having multiple receiver coils 14; Paragraph [0024] Line 1-3) to generate excitation pulses at a frequency that selects a non-planar isofield slice for imaging (In parallel MRI ("P-MRI") techniques, an array of multiple simultaneously operated receiver coils is used for RF signal acquisition; Paragraph [0028] Line 1-3; FIG. 3A is a flowchart that illustrates an embodiment of a method 80 for reconstructing an image from undersampled, sensitivity-encoded MRI data according to the "mixed" systems and methods; Paragraph [0042] Line 1-4), and 
to generate refocusing pulses for imaging (In block 82, MRI data 9 is acquired for each of the Nc coils. Typically, the acquired data is undersampled in the phase-encoding direction (e.g., the y-direction) by a reduction factor R. The reduction factor can be R=2, 3, 4, 5, 6, or more in various embodiments. In block 84, auto-calibration signal ("ACS") data is acquired for one or more k-space lines; Paragraph [0042] Line 5-10);
using the RF coils to generate spatial encoding pulses, and using the RF coils in parallel receive mode to detect magnetic resonance signals originating from the selected non-planar isofield slice of the non-uniform magnetic field in the imaging region (In block 84, auto-calibration signal ("ACS") data is acquired for one or more k-space lines. In certain embodiments, the ACS data is used in block 84 to estimate the reconstruction coefficients used Paragraph [0042] Line 9-13; In block 86, the reconstruction coefficients a(i,j, x, [tilde over (k)]y) are determined from the ACS data (block 84) and the acquired MRI data (block 82); Paragraph [0043] Line 1-3; In block 88, the unacquired data for each of the coils Sx,i are determined from the reconstruction coefficients, a(i, j, x, [tilde over (k)]y), and the acquired data according to, for example, Equations (11) or (12); Paragraph [0044] Line 1-4); and reconstructing MRI images from the parallel received magnetic resonance signals (In parallel MRI ("P-MRI") techniques, an array of multiple simultaneously operated receiver coils is used for RF signal acquisition. The receiver coils typically exhibit inhomogeneous (and usually mutually distinct) spatial sensitivities. Coil sensitivity effectively encodes spatial information on the acquired MRI signals. MRI imaging methods can use this sensitivity encoded MRI data to assist in the reconstruction of unacquired data and to provide a final MR image of the target. P-MRI systems; Paragraph [0028] Line 1-9). The purpose of doing so is to provide more accurate coil sensitivities, to produce better quality images with lower RMS error, to suppress image artifacts from the undersampling, to minimize reduction in the signal-to-noise ratio due to data undersampling, and/or to reduce computational time needed to generate the image reconstruction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishimura in view of Kholmovski, because Kholmovski teaches to use RF coils to generate excitation pulses at a frequency that selects a non-planar iso field slice for imaging provides more accurate coil sensitivities, to produce better quality images with lower RMS error (Paragraph [0066]), suppresses image artifacts from the undersampling, minimizes reduction in the signal-to-noise ratio due to data undersampling, 

Regarding claim 2, Nishimura teaches a method, wherein
the non-uniform magnetic field has a spatial variation within the imaging region (In this conjunction, if a gradient magnetic field ascribable to non-uniformity of the static magnetic field, the thickness of the slice as well as position selected for the slice undergo variation or degradation in respect to the accuracy, giving rise to another problem; Column 2 Line 26-30).
Nishimura discloses the claimed invention except for a spatial variation of more than 5 ppm within the imaging region. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a spatial variation of more than 5 ppm within the imaging region, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6, Nishimura teaches a method, wherein
the spatial encoding is nonlinear spatial encoding (Referring to FIG. 5, let's assume that a non-uniform static magnetic field is present in the phase encoding direction whose intensity varies linearly as a function of positions, as indicated at Gy'; Column 7 Line 3-6).
Regarding claim 7, Nishimura teaches a method, wherein
the spatial encoding is generated via the Bloch-Siegert shift or other spatial encoding pulses (FIG. 7 shows a pulse sequence executed by resorting to the spin echo method Column 10 Line 22-27).

Regarding claim 8, Nishimura fails to teach a method wherein the RF coils comprise a phased array of coils.
Kholmovski teaches magnetic resonance imaging (MRI) methods, and more particularly to MRI image reconstruction methods (Paragraph [0004] Line 1-3), wherein 
the RF coils comprise a phased array of coils (In parallel MRI ("P-MRI") techniques, an array of multiple simultaneously operated receiver coils is used for RF signal acquisition; Paragraph [0028] Line 1-3). The purpose of doing so is to exhibit inhomogeneous (and usually mutually distinct) spatial sensitivities, to assist in the reconstruction of unacquired data and to provide a final MR image of the target P-MRI systems.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishimura in view of Kholmovski, because Kholmovski teaches to include the RF coils having a phased array of coils exhibits inhomogeneous (and usually mutually distinct) spatial sensitivities, assists in the reconstruction of unacquired data and provides a final MR image of the target P-MRI systems (Paragraph [0028]).

Regarding claim 9, Nishimura fails to teach a method wherein the RF coils comprise a phased array of coils.

using RF coils to generate refocusing pulses comprises inserting 180-degree RF pulses to refocus the effects of the residual static gradient fields (Acquired data (e.g., RF signals actually received by the coils 14) are represented by filled circles 26; unacquired data by open circles 30; and, auto-calibration signal ("ACS") data are represented by crosses 34. In various embodiments, the ACS data 34 can be taken at any one or more suitable locations in k-space; FIG. 1 schematically illustrates one ACS line 38 between two acquired lines 42 and 46; Paragraph [0026] Line 12-18; Embodiments of the present systems and methods advantageously exploit MRI data from all spatial dimensions; Paragraph [0041] Line 8-10). The purpose of doing so is to provide more robust reconstruction coefficients beneficially yielding images with improved quality, increased signal-to-noise, and significantly suppressed residual aliasing artifacts, especially at larger reduction factors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishimura in view of Kholmovski, because Kholmovski teaches to provide RF coils to generate refocusing pulses comprises inserting 180-degree RF pulses to refocus the effects of the residual static gradient fields provides more robust reconstruction coefficients beneficially yielding images with improved quality, increased signal-to-noise, and significantly suppressed residual aliasing artifacts, especially at larger reduction factors (Paragraph [0041]).

Regarding claim 10, Nishimura fails to teach a method wherein using the RF coils to generate spatial encoding comprises using a first subset of the RF coils, and using RF coils to 
Kholmovski teaches magnetic resonance imaging (MRI) methods, and more particularly to MRI image reconstruction methods (Paragraph [0004] Line 1-3), wherein 
using the RF coils to generate spatial encoding comprises using a first subset of the RF coils (FIG. 1 schematically illustrates acquisition of frequency domain MRI data in a parallel MRI system 10 having multiple receiver coils 14. Although four receiver coils 14 are illustrated in FIG. 1, this is not a limitation, and any number of coils can be used such as, for example, 2, 3, 4, 8, 16, 32, or more coils; Paragraph [0024] Line 1-6), and 
using RF coils to select a non-planar isofield slice and using the RF coils in parallel receive mode to detect magnetic resonance signals uses a second subset of the RF coils (Figure 1) (In MRI systems having multiple receiver coils (parallel MRI), an image is reconstructed from each receiver coil, and a final image is a combination of the images from each coil. Multiple receiver coil systems can be used to achieve high spatial and temporal resolution, to suppress image artifacts, and to reduce MRI scan time; Paragraph [0007] Line 17-22). The purpose of doing so is to achieve high spatial and temporal resolution, to suppress image artifacts, and to reduce MRI scan time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishimura in view of Kholmovski, because Kholmovski teaches to use the RF coils to generate spatial encoding having a first subset of the RF coils achieves high spatial and temporal resolution, suppresses image artifacts, and reduces MRI scan time (Paragraph [0007]).


Regarding claim 11, Nishimura fails to teach a method wherein using the RF coils to generate spatial encoding comprises using a first subset of the RF coils, using RF coils to select a non-planar isofield slice comprises using a second subset of the RF coils, and using the RF coils in parallel receive mode to detect magnetic resonance signals uses a third subset of the RF coils, where the first subset, second subset, and third subset contain no common coils.
Kholmovski teaches magnetic resonance imaging (MRI) methods, and more particularly to MRI image reconstruction methods (Paragraph [0004] Line 1-3), wherein 
using the RF coils to generate spatial encoding comprises using a first subset of the RF coils (FIG. 1 schematically illustrates acquisition of frequency domain MRI data in a parallel MRI system 10 having multiple receiver coils 14. Although four receiver coils 14 are illustrated in FIG. 1, this is not a limitation, and any number of coils can be used such as, for example, 2, 3, 4, 8, 16, 32, or more coils; Paragraph [0024] Line 1-6), 
using RF coils to select a non-planar isofield slice comprises using a second subset of the RF coils, and using the RF coils in parallel receive mode to detect magnetic resonance signals uses a third subset of the RF coils (Figure 1), where the first subset, second subset, and third subset contain no common coils (In MRI systems having multiple receiver coils (parallel MRI), an image is reconstructed from each receiver coil, and a final image is a combination of the images from each coil. Multiple receiver coil systems can be used to achieve high spatial and temporal resolution, to suppress image artifacts, and to reduce MRI scan time; Paragraph [0007] Line 17-22). The purpose of doing so is to achieve high spatial and temporal resolution, to suppress image artifacts, and to reduce MRI scan time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishimura in view of Kholmovski, because 

Regarding claim 12, Nishimura fails to teach a method wherein reconstructing MRI images from the parallel received magnetic resonance signals uses algebraic reconstruction.
Kholmovski teaches magnetic resonance imaging (MRI) methods, and more particularly to MRI image reconstruction methods (Paragraph [0004] Line 1-3), wherein 
reconstructing MRI images from the parallel received magnetic resonance signals uses algebraic reconstruction (In various embodiments, parallel or partially parallel reconstruction methods utilize the acquired data and/or the ACS data to reconstruct values for the unacquired data (e.g., the open circles 30). The combination of the acquired MRI data and the reconstructed values of the unacquired MRI data provide a Nyquist sampled set of data for image reconstruction by a Fourier transformation. In some embodiments, unacquired data are reconstructed with acquired (and/or ACS) data from some or all of the other coils in the MRI system 10; Paragraph [0027] Line 14-27). The purpose of doing so is to provide better account for inhomogeneity, geometry, and orientation of the receiver coils so as to generate more trustworthy image reconstructions as compared to other MRI image reconstruction methods.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishimura in view of Kholmovski, because Kholmovski teaches to reconstruct MRI images from the parallel received magnetic resonance signals uses algebraic reconstruction provides better account for inhomogeneity, geometry, and .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura ‘075 A in view of Kholmovski ‘792 A1, as applied to claim 1 above, and further in view of Abele et al. (Hereinafter “Abele”) in the US Patent Number US 5495222 A.

Regarding claim 3, the combination of Nishimura and Kholmovski fails to teach a method, wherein the electromagnet is an open-geometry electromagnet that extends around the imaging region by no more than 270 degrees.
Abele teaches permanent magnet structures for generating very strong yet highly uniform magnetic fields, primarily but not exclusively for use in medical applications of nuclear magnetic resonance (Column 1 Line 14-17), wherein
the electromagnet is an open-geometry electromagnet that extends around the imaging region by no more than 270 degrees (FIG. 10 shows the geometry of the open hybrid magnet; Column 9 Line 61-62; FIG. 11 shows in perspective the full structure 71 of FIG. 10, including the yoke, rotated 90.degree. to its normal orientation so the side wall opening 56 is at the top. In the schematic of FIG. 11, the dimensions 2x.sub.0, 2y.sub.0, 2z.sub.0 of the cavity 58 are selected to accept the full cross-section of a human body positioned on his or her back. The cavity is fully opened at both ends and the length 2z.sub.0 is selected; Column 9 Line 6-16). The purpose of doing so is to accept the full cross-section of a human body positioned on his or her back, to minimize the field distortion, to allow the insertion of a filter structure required to compensate for a number of spatial harmonics of the field distortion, to provide a highly-uniform 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishimura and Kholmovski in view of Abele, because Abele teaches to include an open-geometry electromagnet that extends around the imaging region by no more than 270 degrees accepts the full cross-section of a human body positioned on his or her back, minimizes the field distortion, allows the insertion of a filter structure required to compensate for a number of spatial harmonics of the field distortion (Column 9 Line 9-18), provides a highly-uniform magnetic field in an imaging region in a main cavity within the structure and allows access to the main cavity via a large opening along one side of the structure (Column 1 Line 66-67 and Column 2 Line 1-2).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura ‘075 A in view of Kholmovski ‘792 A1, as applied to claim 1 above, and further in view of Holland et al. (Hereinafter “Holland”) in the US Patent Application Number US 20100259263 A1 .

Regarding claim 4, the combination of Nishimura and Kholmovski fails to teach a method, wherein the first strength for polarizing spins is at least 0.2 T and the second strength for spatial encoding and readout is at most 0.1 T.
Holland teaches method of magnetic resonance imaging (MRI) and processing of images, such as magnetic resonance (MR) images. (Paragraph [0003] Line 1-3), wherein 
the first strength for polarizing spins is at least 0.2 T and the second strength for spatial encoding and readout is at most 0.1 T (The magnet 102 is designed to provide a constant, homogeneous magnetic field and can have a field strength between about 0.5 Tesla and about 11 Tesla, for example, 1.5 T, 3T, 4.7T, 7T, 9.4 T; Paragraph [0052] Line 1-4; The strength can be any value between 0.5 Tesla to 11 Tesla). The purpose of doing so is to acquire data of a desired region of a subject, to acquire image or spectroscopic data of a desired slice by generating an encoded and slice-selective magnetic field. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishimura and Kholmovski in view of Holland, because Holland teaches to provide first strength for polarizing spins at least 0.2 T and the second strength for spatial encoding and readout at most 0.1 T acquires data of a desired region of a subject, acquires image or spectroscopic data of a desired slice by generating an encoded and slice-selective magnetic field (Paragraph [0052]). 

Regarding claim 5, the combination of Nishimura and Kholmovski fails to teach a method, wherein the first strength is at least 0.6 T and the second strength for spatial encoding and readout is at most 0.1 T.
Holland teaches method of magnetic resonance imaging (MRI) and processing of images, such as magnetic resonance (MR) images. (Paragraph [0003] Line 1-3), wherein 
the first strength is at least 0.6 T and the second strength for spatial encoding and readout is at most 0.1 T (The magnet 102 is designed to provide a constant, homogeneous magnetic field and can have a field strength between about 0.5 Tesla and about 11 Tesla, for example, 1.5 T, 3T, 4.7T, 7T, 9.4 T; Paragraph [0052] Line 1-4; The strength can be any value ). The purpose of doing so is to acquire data of a desired region of a subject, to acquire image or spectroscopic data of a desired slice by generating an encoded and slice-selective magnetic field (Paragraph [0052]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nishimura and Kholmovski in view of Holland, because Holland teaches to provide the first strength at least 0.6 T and the second strength for spatial encoding and readout at most 0.1 T acquires data of a desired region of a subject, acquires image or spectroscopic data of a desired slice by generating an encoded and slice-selective magnetic field (Paragraph [0052]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866